               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

THOMAS J. SAVOCA,

     Movant,

v.                                      CIVIL ACTION NO. 2:06-00572
                                (CRIMINAL ACTION NO. 2:03-00194-01)

UNITED STATES OF AMERICA,

     Respondent.

                    MEMORANDUM OPINION AND ORDER

     By Judgment Order dated July 11, 2008, the court accepted

the Proposed Findings and Recommendation of the magistrate judge,

overruled movant’s objections thereto, and dismissed movant’s

Motion to Vacate, Set Aside, or Correct Sentence Pursuant to 28

U.S.C. § 2255.   (ECF Nos. 245 and 246).   Thereafter, on June 8,

2010, the court denied movant’s pro se Rule 59(e) motion to

alter/amend/reconsider judgment and movant’s amended Rule 59(e)

motion and request for judicial notice.    (ECF No. 252).

     Thereafter, on July 15, 2010, Savoca filed a "Motion for

Extention [sic] of Time for Filing Certificate of Appealability".

See ECF No. 256.    Neither of the court's earlier orders mentioned

above addressed Savoca's entitlement to a certificate of

appealability.   Rule 11(a) of the Rules Governing Section 2255

Proceedings For the United States District Courts was amended,

effective December 1, 2009, to provide that a "district court

must issue or deny a certificate of appealability when it enters
a final order adverse to the applicant."     Therefore, the order

denying Savoca's motions under Rule 59(e) should have addressed

his entitlement to a certificate of appealability.

     The court has considered whether to grant a certificate of

appealability.    See 28 U.S.C. § 2253(c).   A certificate will not

be granted unless there is “a substantial showing of the denial

of a constitutional right.”    28 U.S.C. § 2253(c)(2).   The

standard is satisfied only upon a showing that reasonable jurists

would find that any assessment of the constitutional claims by

this court is debatable or wrong and that any dispositive

procedural ruling is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     The

court concludes that the governing standard is not satisfied in

this instance.    Accordingly, the court DENIES a certificate of

appealability.

     Insofar as Savoca's motion seeks to have this court extend

his time for filing a certificate of appealability, that motion

is DENIED.     As noted above, a court issues or denies a

certificate of appealability; a party does not "file" one.

Furthermore, Rule 11(b) notes that "Federal Rule of Appellate

Procedure 4(a) governs the time to appeal an order entered under

these rules.    A timely notice of appeal must be filed even if the




                                   2
district court issues a certificate of appealability."             In this

case, no notice of appeal has been filed.

     To the extent that Savoca's motion is properly construed as

one seeking an extension of time to file a notice of appeal

pursuant to Federal Rule of Appellate Procedure 4(a)(5), it is

DENIED.   Savoca's repeated involvement in prison altercations is

not good cause for a six-month extension of time to file a notice

of appeal.1

     Savoca has also filed:   (1) a motion for a certificate of

appealability (filed more than six months after the Rule 59

motions were disposed of); (2) a motion to amend; and (3) a

motion for discovery.   (ECF Nos. 267, 270, and 274).           Those

motions are DENIED.2

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record and unrepresented parties.

     IT IS SO ORDERED this 4th day of January, 2019.

                               ENTER:
                                        David A. Faber
                                        Senior United States District Judge

     1
       However, the United States Court of Appeals for the Fourth
Circuit might be willing to construe Savoca's motion as a notice
of appeal. See Clark v. Cartledge, 829 F.3d 303, 304 (4th Cir.
2016) ("[W]e hold that a document filed by a pro se litigant as
an extension of time to request a certificate of appealability
qualifies as the notice of appeal required by Rule 3.").
     2
       Should the appeals court construe Savoca's motion for an
extension of time as a notice of appeal, the court recognizes
that it would be without jurisdiction to decide the later-filed
motions.
                                 3
